UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K [X]Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June 30, 2017 [ ]Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 333-213314 DUONAS CORP. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 3270 (Primary Standard Industrial Classification Code Number) 35-2518128 I.R.S. Employer Identification Number str. Osijek 50, Rijeka, Primorje-Gorski Kotar, Croatia, 51000 Tel. + 38551215704 Email: management@duonascorp.com (Address and telephone number of principal executive offices) None Securities registered under Section 12(b) of the Exchange Act None Securities registered under Section 12(g) of the Exchange Act 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Exchange Act. Yes o No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes x No o State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 2,734,900 common shares issued and outstanding as of June 30, 2017. 2 TABLE OF CONTENTS Page PART I Item 1. Description of Business. 4 Item 1A. Risk Factors. 6 Item 1B. Unresolved Staff Comments. 6 Item 2 Properties. 6 Item 3. Legal proceedings. 6 Item 4. Mine Safety Disclosures. 6 PART II Item 5. Market for Common Equity and Related Stockholder Matters . 7 Item 6. Selected Financial Data. 7 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 9 Item 8. Financial Statements and Supplementary Data. 9 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 20 Item 9A (T). Controls and Procedures 20 Item 9B. Other Information. 21 PART III Item 10 Directors, Executive Officers, Promoters and Control Persons of the Company . 21 Item 11. Executive Compensation. 23 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 24 Item 13. Certain Relationships and Related Transactions, and Director Independence. 24 Item 14. Principal Accounting Fees and Services. 25 PART IV Item 15. Exhibits 25 Signatures 3 PART I Item 1. Description of Business FORWARD-LOOKING STATEMENTS Statements made in this Form 10-K that are not historical or current facts are "forward-looking statements" made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933 (the "Act") and Section 21E of the Securities Exchange Act of 1934. These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. We intend that such forward-looking statements be subject to the safe harbors for such statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. Financial information contained in this report and in our financial statements is stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. General Duonas Corp. was incorporated in the State of Nevada on September 19, 2014 and established a fiscal year end of June 30. We have $12,077 revenues, have incurred losses since inception. We are a company formed to commence operations concerned with production of decor pieces and living accessories made from concrete, such as: different sculptures, bookends, candle holders, billets for clocks, vases of different shapes and forms, planters; and subsequent selling thereof. As of today, we have developed our business plan and executed an Office Lease Agreement, dated May 17, 2016 and Equipment Purchase Agreement, dated May 10, 2016. Our office is located at str. Osijek 50, Rijeka, Primorje-Gorski Kotar, Croatia, 51000 . Our telephone number is . Our Business The newcomer design label comes forth with a new, fresh product line in pieces of decor and living accessories. The strength of these products lies in their clarity, their apparent stability and sophisticated simplicity. Elaborately handcrafted, the gray mass transforms into pruritic geometric solids: vase, candleholder, planter, which are delicate, unobtrusive, reduced, and essential. The components such as sand, cement and water are as simple and unobtrusive as the end result. In its conventional use and application, concrete is often monumental, immense and imposing. During the course of complex work steps, we turn this grey mass into pruritic, geometric living accessories and pieces of decor. We plan to commence operations in production of decor pieces and living accessories made from concrete, such as: different sculptures, bookends, candle holders, billets for clocks, vases of different shapes and forms, planters; and subsequent selling thereof. In the next 12 months after completion of our offering we intend to offer our services to clients in Croatia. We are working with small items (e.g. candle holders or vases); we plan to create high quality decorations for the house, for the office and for the backyard in future. Our items can be used for design, decoration and planning necessary space. Mr. Beinars will perform our design services. We anticipate that our potential clients or client agencies will execute contracts with us regarding our services in decorative field. We are going to work with wide range of clients from usual family, which wants to make their home and office look cozier, to interior designers, who want to please and satisfy their clients. Concrete is a versatile material and it is easy to make different decorative items from it. Such items can made simple things look more original. We intend to provide several basic types of items: · Decorative sculptures; · Bookends; · Candle holders; · Billets for clocks · Vases; · Planters; We plan to offer different items to help our client decorate their homes and offices to make them look original and cozier. By our philosophy, it is very important to suggest our clients the professional vision of decoration of living areas and working where they will spend their daily live. In the future our clients will have an ability to choose any product they like from our website (www.duonascorp.com). We will finish goods and we want to sale them via our website. 4 Potential clients We plan to commence operations in decorative field and to be responsible for the concept decorative vision of homes and offices of our clients. Our potential clients will include interior designers, home renovators and homeowners. We intend to participate in local and national interior decor competition in order to take part in significant projects and spread the business in Croatia and other countries when and if we have funds available to expand our business. Competition and potential customers Winning customers will be critical to our ability to grow our business. We are a new and un-established company, have a weak competitive position in the industry and have $12,077 revenues. Accumulated deficit was $7,108 as of June 30, 2017. We need capital to carry out our current business plan. We also anticipate that we will require additional financing in order to execute our business plan. We may not have sufficient financing to sustain our current operations. Our sole officer and director, Vladyslav Beinars, has verbally agreed to loan the company funds to sustain our current operations. However, Mr. Beinars has no formal commitment, arrangement or legal obligation to advance or loan funds to the company. Many of the companies with whom we compete have greater financial and technical resources than those available to us. It is uncertain whether services offered by us will achieve and sustain high levels of demand and market acceptance. The market competition of Croatia can be evaluated as a high. There are several large well-established companies, which provide similar service: Industrial Republic and Iklarica. That is why we plan to concentrate in small and middle-scale sized items. Our competitors include all interior decor service in residential design throughout Croatia. In order to be more or less successful in the existing stiff condition we will provide a new vision of modern houses’ decorations which are characterized by using unusual materials, environment friendly technologies and out of the ordinary appearance. Also we will make competitive price for our work in order to get more clients. Duoans Corp. is going to cooperate with many companies. Some of them are direct manufacturers of furniture for the home and garden. Such companies often seek the help of scenery objects. Some of them are – “Eko-linija” and “Cadoro namjeљtaj”. In addition, we are going to be exhibited in other stores of our partners, like a “MojEnterijer” and “Marketcentar”. We will use also the opportunity to be exposed in large shopping malls such as “Namjestaj-intermod”, “UrediSvojDom” and “Ikea”. Duonas Corp. has not yet entered the market and has no market penetration to date. Once we have entered the market, we will be one of many participants in the business of providing decorative services. Many established, yet well financed entities are currently active in the business of providing such services. Nearly all Duonas Corp.’s competitors have significantly greater financial resources, technical expertise, and managerial capabilities than us. We are, consequently, at a competitive disadvantage in being able to provide such services and become a successful company in the interior decor industry. Therefore, Duonas Corp. may not be able to establish itself within the industry at all. Marketing Our sole officer and director, Vladyslav Beinars, will be responsible for marketing of our services. The marketing and advertising will be targeted to small businesses, interior designers, home renovators, homeowners and various sectors, which have need of interior decor. Our methods of communication will include: phone calls, email, and regular mail. We will ask our satisfied clients for referrals. We will also promote our services through word of mouth. We will be targeting clients in Croatia. We plan to develop a website to market, display and sell our services. One of the most powerful aspects of online marketing is the ability to target our chosen group with a high degree of accuracy and cost effective way. We have plans to hire marketing company which will help us to use the following online marketing tools to direct traffic to our website and identify potential: Banner advertising: New technologies have given to online advertisement customization capabilities when it comes to banner advertising. Advertisers now have the ability to have their banner ads appear on pages devoted to certain types of content. We can have our ad appear on a site only when it is presenting an article on the decor industry. Organic Search: The remainder of the search results page is made up of organic or “natural” search results. These listings are generated based on the HTML tags and relevant content found in a website. By specifically tailoring these elements, we can focus on particular audiences in a similar fashion as Pay-Per-Click. As of the date of this prospectus we have registered domain name for our website (www.duonascorp.com). To accomplish this, we plan to contract an independent web designing company. Our website describes our advantages, show our contact information, and include some general information. We intend to attract traffic to our website by a variety of online marketing tactics mentioned above. We intend to promote our website by displaying it on our promotion materials. We will also promote our services through word of mouth and use internet promotion tools on Facebook, MySpace and Twitter to advertise our company and create links to our website. To enhance advertising of our services we plan to keep improving and developing our website to make it as “user friendly” as possible. 5 Even if we are able to obtain sufficient number of customers using our services, there is no guarantee that it will cover our costs and that we will be able retain enough customers to justify our expenditures. If we are unable to generate a significant amount of revenue it would materially affect our financial condition and our business could be harmed. Contracts We have executed an Office Lease Agreement with Branko Markos, dated May 19, 2016. According to the agreement, Duonas Corp. leases an office for the production of decor pieces and living accessories . Also we have executed an Equipment Purchase Agreement with Zhengzhou Xinyu Machinery Co., Ltd According to the agreement, Duonas Corp. purchased equipment and raw materials for the production of decor pieces and living accessories . We have executed a Verbal Agreement with our sole officer and director Vladyslav Beinars. According to agreement President has verbally agreed to loan to the Company needed funds, which can be deemed for the purpose of the Corporation’s needs. We have signed two contracts with our customers Decoric Ltd. and HouseDec Ltd. The total amount of sales to Decoric Ltd. was $7,270 and HouseDec Ltd. $4,807. Insurance We do not maintain any insurance and do not intend to maintain insurance in the future. Because we do not have any insurance, if we are made a party of a products liability action, we may not have sufficient funds to defend the litigation. If that occurs a judgment could be rendered against us that could cause us to cease operations. Employees We are a development stage company and currently have no employees, other than our sole officer, Vladyslav Beinars. Offices Our office is located at str. Osijek 50, Rijeka, Primorje-Gorski Kotar, Croatia, 51000 . Our phone number is . Government Regulation We will be required to comply with all regulations, rules and directives of governmental authorities and agencies applicable to our business in any jurisdiction which we would conduct activities. We do not believe that regul ation will have a material impact on the way we conduct our business. Item 1A. Risk Factors Not applicable to smaller reporting companies. Item 1B. Unresolved Staff Comments Not applicable to smaller reporting companies. Item 2. Description of Property We do not own any real estate or other properties. Item 3. Legal Proceedings We know of no legal proceedings to which we are a party or to which any of our property is the subject which are pending, threatened or contemplated or any unsatisfied judgments against us. Item 4. Mine Safety Disclosures Not applicable. 6 PART II Item 5. Market for Common Equity and Related Stockholder Matters Market Information There is a limited public market for our common shares. Our common shares are not quoted on the OTC Bulletin Board at this time.Trading in stocks quoted on the OTC Bulletin Board is often thin and is characterized by wide fluctuations in trading prices due to many factors that may be unrelated to a company’s operations or business prospects. We cannot assure you that there will be a market in the future for our common stock. OTC Bulletin Board securities are not listed or traded on the floor of an organized national or regional stock exchange. Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers in stocks. OTC Bulletin Board issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. As of June 30, 2017, no shares of our common stock have traded. Number of Holders As of June 30, 2017, the 2,734,900 issued and outstanding shares of common stock were held by a total of 36 shareholder of record. Dividends No cash dividends were paid on our shares of common stock during the fiscal year ended June 30, 2017 and 2016. Recent Sales of Unregistered Securities The Company has 75,000,000, $0.001 par value shares of common stock authorized. On April 25, 2016, the Company issued 2,000,000 shares of common stock to a director for cash proceeds of $2,000 at $0.001 per share. During October 2016 there were issued 281,400 shares of common stock for cash proceeds of $8,397 at $0.03 per share. During November 2016 there were issued 453,500 shares of common stock for cash proceeds of $13,605 at $0.03 per share. There were 2,734,900 and 2,000,000 shares of common stock issued and outstanding as of June 30, 2017 and as of June 30, 2016. Purchase of our Equity Securities by Officers and Directors On April 25, 2016, the Company offered and sold 2,000,000 restricted shares of common stock to our president and director, Vladyslav Beinars, for a purchase price of $0.001 per share, for aggregate offering proceeds of $2,000, pursuant to Section 4(2) of the Securities Act of 1933 as he is a sophisticated investor and is in possession of all material information relating to us. Further, no commissions were paid to anyone in connection with the sale of these shares and general solicitation was not made to anyone . Other Stockholder Matters None. Item 6. Selected Financial Data Not applicable to smaller reporting companies . Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our financial statements, including the notes thereto, appearing elsewhere in this annual report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Our audited financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. 7 RESULTS OF OPERATIONS We have incurred recurring losses to date. Our financial statements have been prepared assuming that we will continue as a going concern and, accordingly,do not include adjustments relating to the recoverability and realization of assets and classification of liabilities that might be necessary should we be unable to continue in operation. We expect we will require additional capital to meet our long term operating requirements. We expect to raise additional capital through, among other things, the sale of equity or debt securities. FISCAL YEAR ENDED JUNE 30, 2, 2016 Revenue We recognized revenue of $12,077 for the year ended June 30, 2017, compare to $0 for the year ended June 30, 2016. Our Cost of Goods Sold was $2,480 for the year ended June 30, 2017 compare to $0 for the year ended June 30, 2016. Our Gross profit was $9,597 for the year ended June 30, 2017 compare to $0 for the year ended June 30, 2016. These revenues in 2017 related to the sales to our customers . Operating expenses Total operating expenses for the year ended June 30, 2017 were $35,457 compared to $1,210 for the year ended June 30, 2016. Our operating expenses consisted of bank service charges $1,407 (June 30, 2016 - $77), computer and internet expenses $310 (June 30, 2016 - $0), depreciation expense $380 (June 30, 2016 - $0), assets of low unit cost $2,480 (June 30, 2016 - $913), professional audit fees $10,148 (June 30, 2016 - $0); professional legal fees $900 (June 30, 2016 - $0), professional fees other $17,191 (June 30, 2016 - $0), rent expense $2,640 (June 30, 2016 - $220). Expenses incurred during the fiscal year ended June 30, 2017 as compared to the year ended June 30, 2016 increased primarily due to the increased scale and scope ofbusinessoperations. Net Losses The net loss for the fiscal year ended June 30, 2017 was $25,860, compare to $1,210 for the fiscal year ended June 30, 2016, due to the factors discussed above. Liquidity and Capital Resources As of June 30, 2017, our total assets were $18,428 comprised of cash $3,027, inventory $5,201, prepaid expenses $4,180 and net fixed assets $6,020. Our total liabilities were $21,496 comprised of a loan from director. As of June 30, 2016, our total assets were $1,110 comprised of cash $483, inventory $627. Our total liabilities were $320 comprised of a loan from director $100 and $220 of accounts payable. Shareholders’ equity has decreased from $790 as of June 30, 2016 to a deficit of $3,068 as of June 30, 2017 . Deficit was due to the increase in operating expenses. The Company has accumulated a deficit of $27,070 as of June 30, 2017 compare to $1,210 as of June 30, 2016 and further losses are anticipated in the development of its business. Accordingly, there is substantial doubt about the Company’s ability to continue as a going concern. The ability to continue as a going concern is dependent upon the Company generating profitable operations in the future and, or, obtaining the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due. Management intends to finance operating costs over the next twelve months with existing cash on hand, sales, loans from directors and, or, the private placement of common stock. Because of the Company’s history of losses, its independent auditors, in the reports on the financial statements for the year ended June 30, 2017 and June 30, 2016 , expressed substantial doubt about the Company’s ability to continue as a going concern. The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that could result from the outcome of this uncertainty. 8 Management anticipates that the Company will be dependent, for the near future, on additional investment capital to fund operating expenses The Company intends to position itself so that it may be able to raise additional funds through the capital markets. In light of management’s efforts, there are no assurances that the Company will be successful in this or any of its endeavors or become financially viable and continue as a going concern. Cash Flows from Operating Activities We have not generated positive cash flows from operating activities. For the fiscal year ended June 30, 2017, net cash flows used in operating activities was $33,558 compared to $1,617 for June 30, 2016 . Increase in operating cash is due to increase in operating activity of the Company, increase in general and administrative expenses. Cash Flows from Investing Activities We have used $6,400 in investing activities for purchase of equipment for the fiscal year ended June 30, 2017, and $0 as of June 30, 2016. Cash Flows from Financing Activities For the fiscal year ended June 30, 2017, net cash from financing activities was $42,502 consisting of share issuance $22,002, and a loan from a director $20,500. For the fiscal year ended June 30, 2016, net cash from financing activities was $2,100 consisting of share issuance $2,000 and a loan from a director $100. PLAN OF OPERATION AND FUNDING Our cash reserves are not sufficient to meet our obligations for the next twelve months period. As a result, we will need to seek additional funding in the near future. We currently do not have a specific plan of how we will obtain such funding; however, we anticipate that additional funding will be in the form of equity financing from the sale of shares of our common stock, from selling our products and from our sole officer and director loan. OFF-BALANCE SHEET ARRANGEMENTS As of the date of this Annual Report, we do not have any off balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Item 7A. Quantitative and Qualitative Disclosures about Market Risk Not applicable to smaller reporting companies. Item 8. Financial Statements and Supplementary Data 9 DUONAS CORP. FINANCIAL STATEMENTS For the Years Ended June 30, 2017 and June 30, 2016 Table of Contents Page Report of Independent Registered Public Accounting Firm 14 Balance Sheets as of June 30, 2017 and June 30, 2016 15 Statements of Operations for the years ended June 30, 2017 and June 30, 2016 16 Statement of Stockholders’ Equity as of June 30, 2017 and June 30, 201 6 17 Statements of Cash Flows for the years ended June 30, 2017 and June 30, 2016 18 Notes to Financial Statements 19 10 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Duonas Corp. We have audited the accompanying balance sheets of Duonas Corp. as of June 30, 2017 and 2016, and the related statement of operations, changes in stockholders’ equity and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits include consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. Our audits include examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our audits also include assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Duonas Corp. as of June 30, 2017 and 2016 and the related statement of operations, changes in stockholders’ equity and cash flows for the years then ended in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has had no revenues and earnings since inception. These conditions, among others, raise substantial doubt about the Company’s ability to continue as a going concern. Management's plans concerning these matters are also described in Note 2, which includes achieving profitable operations and raising additional funds. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ TAAD, LLP Diamond Bar, CA September 1, 2017 DUONAS CORP. Balance sheets AS OF JUNE 30, 2 ASSETS June 30, 2017 June 30, 2016 Current Assets Cash Inventory $ 3,027 5,201 483 627 Prepaid expenses 4,180 - Total Current Assets $ 12,408 1,110 Fixed Assets Equipment, net $ 6,020 - Total Fixed Assets $ 6,020 - Total Assets $ 18,428 1,110 LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Current Liabilities Accounts Payable 896 220 Loans – Related party 20,600 100 Total Current Liabilities $ 21,496 320 Total Liabilities $ 21,496 320 Stockholder’s Equity Common stock, par value $0.001; 75,000,000 shares authorized, 2,734,900 and 2,000,000 shares issued and outstanding as of June 30, 2017 and June 30, 2016, respectively 2,735 2,000 Additional paid in capital 21,267 - Accumulated deficit (27,070 ) (1,210 ) Total Stockholder’s Equity (Deficit) $ (3,068 ) 790 Total Liabilities and Stockholder’s Equity $ 18,428 1,110 Accompanying notes are an integral part of these condensed financial statements 12 DUONAS CORP. Statement of operations YEARS ENDED JUNE 30, 2 Year ended June 30, 2017 Year ended June 30, 2016 REVENUES $ 12,077 - Cost of Goods Sold 2,480 - Gross Profit 9,597 - OPERATING EXPENSES General and Administrative Expenses 35,457 1,210 TOTAL OPERATING EXPENSES 35,457 1,210 NET INCOME (LOSS) FROM OPERATIONS (25,860 ) (1,210 ) PROVISION FOR INCOME TAXES - - NET INCOME (LOSS) $ (25,860 ) (1,210 ) NET LOSS PER SHARE: BASIC AND DILUTED $ (0.01 ) (0.00 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED 2,477,489 367,123 Accompanying notes are an integral part of these condensed financial statements 13 DUONAS CORP. Statement of changes in stockholder’s equity YEARS ENDED JUNE 30, 2 Common Stock Additional Paid-in Deficit Accumulated Total Stockholders’ Shares Amount Capital Equity Balance, June 30, 2015 - $ - $ - $ - $ - Shares issued for cash at $0.001 per share on April 25, 2016 2,000,000 2,000 - - 2,000 Net loss for the year ended June 30, 2016 - - - (1,210 ) (1,210 ) Balance, June 30, 2016 2,000,000 $ 2,000 $ - $ (1,210 ) $ 790 Shares issued for cash 734,900 735 21,267 - 22,002 Net loss for the year ended June 30, 2017 - - - (25,860 ) (25,860 ) Balance, June 30, 2017 2,734,900 $ 2,735 $ 21,267 $ (27,070 ) $ (3,068 ) Accompanying notes are an integral part of these financial statements 14 DUONAS CORP. Statements of cash flows YEARS ENDED JUNE 30, 2 Year ended June 30, 2017 Year ended June 30, 2017 OPERATING ACTIVITIES: Net loss for the period $ (25,860 ) (1,210 ) Depreciation 380 - Adjustments to reconcile net loss to net cash (used in) operating activities: Increase in Prepaid Expenses (4,180 ) - Increase in Inventory (4,574 ) (627 ) Increase in Accounts Payable 676 220 CASH FLOWS USED IN OPERATING ACTIVITIES (33,558 ) (1,617 ) INVESTING ACTIVITIES: Purchase of equipment (6,400 ) - CASH FLOWS USED IN INVESTING ACTIVITIES (6,400 ) - FINANCING ACTIVITIES: Loans – related party 20,500 100 Proceeds from sales of common stock 22,002 2,000 CASH FLOWS PROVIDED BY FINANCING ACTIVITIES 42,502 2,100 NET INCREASE IN CASH 2,544 483 Cash, beginning of period 483 - Cash, end of period $ 3,027 483 SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ - - Income taxes paid $ - - Accompanying notes are an integral part of these condensed financial statements 15 DUONAS CORP. Notes to the condensed financial statements JUNE 30, 2017 Note 1 – ORGANIZATION AND NATURE OF BUSINESS Duonas Corp. (“the Company”, “we”, “us” or “our”) was incorporated in the State of Nevada on September 19, 2014 to start business operations concerned with production of stylish decorative items made from concrete, such as: different sculptures, candleholders, lamps, tabletops, bookcases, vases of different shapes and forms, decorations for the garden; and subsequent selling thereof. For these purposes we will use equipment purchased from Zhengzhou Xinyu Machinery Co., Ltd. Our office is located at str. Osijek 50, Rijeka, Primorje-Gorski Kotar, Croatia, 51000. Our phone number is +38551215704. Note 2 – GOING CONCERN The accompanying financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern. However, the Company had $12,077 revenue as of June 30, 2017.
